
	
		II
		111th CONGRESS
		2d Session
		S. 3314
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs and the
		  Appalachian Regional Commission to carry out a program of outreach for veterans
		  who reside in Appalachia, and for other purposes.
	
	
		1.Outreach for veterans who
			 reside in Appalachia
			(a)Program
			 requiredThe Secretary of Veterans Affairs and the Appalachian
			 Regional Commission shall jointly carry out a program of outreach to veterans
			 who reside in the Appalachian region for the purpose described in subsection
			 (b).
			(b)PurposeThe
			 purpose described in this subsection is to increase the following:
				(1)The access and
			 use by veterans of Federal, State, and local programs providing compensation
			 and other benefits for service in the Armed Forces.
				(2)Awareness of such
			 programs by veterans who reside in the Appalachian region and their eligibility
			 for such programs.
				(c)Projects
				(1)Department of
			 Veterans AffairsIn carrying out the program required by
			 subsection (a), the Secretary of Veterans Affairs may enter into agreements
			 with other Federal and State agencies to carry out projects under the
			 jurisdiction of such agencies to further the purpose described in subsection
			 (b).
				(2)Appalachian
			 Regional CommissionIn carrying out the program required by
			 subsection (a), the Appalachian Regional Commission may provide technical
			 assistance, award grants, enter into contracts, or otherwise provide amounts to
			 persons or entities in the Appalachian region for projects and activities
			 that—
					(A)increase outreach
			 to, awareness by, and use by veterans of programs described in subsection
			 (b)(1);
					(B)provide
			 incentives for State and local governments and veterans service organizations
			 to assist veterans in utilizing facilities and resources available to veterans
			 through the Department of Veterans Affairs;
					(C)provide
			 incentives for State and local governments and veterans service organizations
			 to assist veterans in utilizing resources available through government and
			 veterans service organizations for veterans;
					(D)educate
			 communities and State and local governments about the employment rights of
			 veterans, including the employment and reemployment of members of the uniformed
			 services under chapter 43 of title 38, United States Code;
					(E)provide technical
			 assistance to businesses owned by veterans; and
					(F)encourage and
			 assist nonprofit organizations, businesses, and institutions of higher
			 education to carry out programs of assistance designed for veterans.
					(d)Information,
			 advice, and technical assistanceIn carrying out the program
			 required by subsection (a), the Secretary of Veterans Affairs and the
			 Appalachian Regional Commission may provide, or contract with public or private
			 organizations to provide, information, advice, and technical assistance to
			 nonprofit organizations that provide services to communities in the Appalachian
			 region in order to increase the number of veterans receiving such services in
			 the Appalachian region.
			(e)DefinitionsIn
			 this section:
				(1)Appalachian
			 regionThe term Appalachian region has the meaning
			 given the term in section 14102(a) of title 40, United States Code.
				(2)Veterans
			 service organizationThe term veterans service
			 organization means any organization recognized by the Secretary of
			 Veterans Affairs for the representation of veterans under section 5902 of title
			 38, United States Code.
				
